Citation Nr: 0121099	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  95-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a compensable disability rating for the 
veteran's service-connected stress fracture of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service between June 1967 and 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied assignment of an 
increased rating for the veteran's service-connected right 
leg stress fracture.  The Board remanded the case in 
September 2000 for clarification of the veteran's service 
medical records and a VA examination to ascertain the 
severity of claimed symptomatology of the lower extremities.

The Board notes that the appeal also initially included the 
issue of entitlement to service connection for residuals of a 
stress fracture of the left leg.  However, the RO granted 
service connection for a stress fracture of the left leg in 
an April 2001 rating decision.  That action represented a 
full grant of the benefit sought on appeal with regard to the 
left leg, and there is no left leg issue remaining in 
appellate status.  The Board notes, however, that in an 
informal hearing statement dated in August 2001, the 
veteran's representative includes argument regarding a higher 
rating for the service-connected residuals of a stress 
fracture of the left leg.  Since the informal hearing 
presentation has not yet been filed with the RO, it does not 
constitute a notice of disagreement.  See 38 C.F.R. § 20-300 
(2000).  However, the RO's attention is directed to the 
August 2001 informal hearing presentation to consider whether 
it does constitute a notice of disagreement when the claims 
file is returned to the RO.  

The Board also notes that in the August 2001 informal hearing 
presentation, the veteran's representative appears to request 
that a claim of entitlement to service connection for 
bilateral pes planus be reopened and a claim for compensation 
under 38 U.S.C.A. § 1151 (West 1991) for skin rash and 
discoloration of the legs be reopened.  The Board does not 
view these new issues as inextricably intertwined with the 
increased rating issue currently on appeal.  Accordingly, 
these matters are hereby referred to the RO for clarification 
and appropriate action. 


FINDING OF FACT

Clinical examination of the veteran's right leg reveals no 
evidence of swelling or functional limitation attributable to 
the service-connected stress fracture of the right leg, and 
the preponderance of the competent evidence is against a 
finding that the veteran's complaints of aching and pain are 
due to the service-connected stress fracture; radiological 
study shows a well-healed fracture in the proximal aspect of 
the fibula and a normal tibia.  


CONCLUSION OF LAW

The criteria for entitlement to an increased disability 
evaluation for the veteran's service-connected right leg 
stress fracture have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.7 and Code 5262 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, as well as older VA examination 
reports, VA outpatient records, service medical records, and 
a private medical opinion.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a compensable rating 
evaluation for a stress fracture.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and other communications have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, such as with the right leg in this case, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected stress fractures have been 
rated under the provisions of Diagnostic Code 5262.  That 
Code provides that impairment of the tibia and fibula are to 
be rated as follows:  nonunion of, with loose motion, 
requiring brace warrants a 40 percent rating; malunion with 
marked knee or ankle disability warrants a 30 percent 
disability rating; malunion with moderate knee or ankle 
disability warrants a 20 percent rating; malunion with slight 
knee or ankle disability warrants a 10 percent rating. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service medical records reveal repeated 
complaints of lower leg pain.  A fracture of the right fibula 
was diagnosed by x-ray in July 1967.  Complaints were of pain 
and swelling upon standing or walking for extended periods.  
The Board notes that separation from the service was based 
upon a diagnosis of pes planus, however, on the 
recommendation of a Medical Board.

A compensation and pension examination was conducted by VA in 
July 1994.  On examination, there was no deformity, 
tenderness or swelling.  Reflexes were intact, and the 
veteran could walk normally.  Status post-stress fractures of 
both lower legs with subjective complaints of pain on 
standing was diagnosed.  Flat feet were also noted.  X-rays 
showed the right fibular shaft had a slight angular 
deformity, although it was described as normal.

In October 1994, the veteran's private physician diagnosed 
flat feet, and opined that the condition could have 
precipitated the stress fractures.  

A personal hearing was held before the RO in March 1995.  The 
veteran testified that prior to his military service, he did 
not have any leg pain.  He complained that if he stood on 
concrete or steel for any length of time, his calves swelled 
up and ached.  However, he stated that it had "been a 
while" since any swelling had occurred since he stayed off 
of them.  He reported that when it did occur, the swelling 
would go down in a night or two.  The veteran stated that his 
knees and ankles ached as well.

In January 1997, a second VA examination was performed.  
Clinical examination revealed no swelling, deformity.  It was 
noted that past x-ray study showed a slight angulation 
deformity of the proximal fibular shaft which could represent 
residuals of old trauma.  The examiner noted that the veteran 
alleged pain in the right lower leg and that it was most 
likely secondary to the old stress fracture.  

A VA examination was conducted in February 2001 pursuant to 
the Board's remand.  The veteran reported swelling in both 
legs during service, and a stress fracture of the right leg  
The veteran complained of a "constant ache" in his legs and 
weakness after being up for a while.  He denied stiffness and 
swelling, except for occasional ankle swelling.  On 
examination, the gait was normal, and no functional 
impairment was reported.  Full range of motion of the hips, 
knees and ankles was reported.  No pain on motion was noted.  
His calves and feet were described by the examiner as 
muscular without any atrophy.  Bilateral pes planus and a 
history of an old stress fracture with no residual were 
diagnosed.  An x-ray study was conducted and showed a well-
healed fracture in the proximal aspect of the fibula with a 
normal tibia.  The examiner felt that pain and aching on 
increased activity were more likely due to claudication than 
an old stress fracture, especially considering that the pain 
was bilateral.  

After reviewing the evidence, the Board is unable to conclude 
that the criteria for a compensable disability rating under 
Code 5262 have been met.  There is no persuasive evidence of 
nonunion or malunion of the fibula.  In this regard, the most 
recent radiological study showed a well-healed fracture.  
Further, although the veteran complains of pain and has 
attributed such pain to the fracture, clinical examination 
shows no functional impairment.  Moreover, no disability of 
knee or ankle has been shown.  One examiner in 1997 offered 
the opinion that the alleged pain in the right lower leg was 
secondary to the stress fracture.  However, examination in 
2001 led a different examiner to state that it was not likely 
that the problems which were claimed with the ankles and legs 
were related to the well-healed stress fracture of the right 
leg which occurred in 1968.  Significantly, the medical 
evidence shows that the veteran suffers from bilateral pes 
planus, and one private examiner in October 1994 commented 
that the veteran has an extremely unstable foot architecture 
which could have easily been the precipitating factor in the 
production of the service related stress fractures.  Further, 
the examiner who conducted the February 2001 examination 
commented that the veteran's pain and aching more than likely 
has more to do with claudication than the old stress 
fracture.  That examiner diagnosed history of old stress 
fracture with no residual. 

While the Board acknowledges the veteran's continued 
complaints of aching and pain in his right lower extremity, 
the Board must conclude that the preponderance of the 
evidence is against a finding that that any such aching and 
pain is due to the service-connected stress fracture.  The 
Board finds the February 2001 examination to be more thorough 
than the one conducted in 1997.  No only were clinical 
findings related to functional impairment noted in detail, 
but x-ray study conducted at that time showed the fracture to 
be well-healed.  The Board finds that the opinion of the 
February 2001 examiner should be afforded more weight.  In 
sum, the Board does not doubt the veteran's complaints of 
pain, but the medical evidence suggests that such pain is due 
to a disorder or disorders other than the service-connected 
stress fracture of the right leg. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 1991 
and Supp. 2001), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

Entitlement to a compensable disability rating for service-
connected stress fracture of the right leg is not warranted.  
The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

